956 So. 2d 1266 (2007)
Gerald L. SMITH, Appellant,
v.
STATE of Florida, Appellee.
No. 4D07-1312.
District Court of Appeal of Florida, Fourth District.
May 30, 2007.
*1267 Gerald L. Smith, Belle Glade, pro se.
No appearance required for appellee.
PER CURIAM.
The order denying appellant's motion for postconviction relief is summarily reversed. When a trial court denies a rule 3.850 motion without an evidentiary hearing, it must "either state its rationale in its decision or attach those specific parts of the record that refute each claim presented in the motion." Anderson v. State, 627 So. 2d 1170, 1171 (Fla.1993) (citing Hoffman v. State, 571 So. 2d 449, 450 (Fla. 1990)). The trial court's order in this case does neither.
Reversed and remanded for further proceedings.
STEVENSON, C.J., WARNER and TAYLOR, JJ., concur.